703 F. Supp. 2d 1380 (2010)
In re: TD BANK, N.A., GIFT CARD FEES LITIGATION.
MDL No. 2150.
United States Judicial Panel on Multidistrict Litigation.
April 5, 2010.
Before JOHN G. HEYBURN II, Chairman, ROBERT L. MILLER, JR.,[*] KATHRYN H. VRATIL, DAVID R. HANSEN, W. ROYAL FURGESON, JR., FRANK C. DAMRELL, JR., and DAVID G. TRAGER[*], Judges of the Panel.

ORDER DENYING TRANSFER
JOHN G. HEYBURN II, Chairman.
Before the entire Panel[*]: Defendants TD Bank, N.A., and its predecessor, Commerce Bank, N.A., have moved, pursuant to 28 U.S.C. § 1407, for coordinated or consolidated pretrial proceedings of this litigation in the District of New Jersey, Eastern District of Pennsylvania, or any other appropriate district. All plaintiffs support the motion and suggest the Eastern District of Pennsylvania as transferee district or, alternatively, the District of New Jersey.
*1381 This litigation currently consists of three actions listed on Schedule A and pending in three districts, one action each in the District of New Jersey, the Southern District of New York, and the Eastern District of Pennsylvania.
On the basis of the papers filed and hearing session held, the Panel is not persuaded that Section 1407 centralization would serve the convenience of the parties and witnesses or further the just and efficient conduct of this litigation. Two of the three actions are significantly advanced, with discovery already closed or almost closed, and the putative classes alleged in these actions do not overlap. Moreover, given that there are only three actions pending and plaintiffs in all three actions are represented by common counsel, alternatives to transfer exist that may minimize whatever possibilities there are of duplicative discovery and/or inconsistent pretrial rulings. See, e.g., In re Eli Lilly and Company (Cephalexin Monohydrate) Patent Litigation, 446 F. Supp. 242, 244 (Jud. Pan.Mult.Lit.1978); see also Manual for Complex Litigation, Fourth, § 20.14 (2004).
IT IS THEREFORE ORDERED that the motion, pursuant to 28 U.S.C. § 1407, for centralization of these three actions is denied.

SCHEDULE A
MDL No. 2150IN RE: TD BANK, N.A., GFIT CARD FEES LITIGATION
District of New Jersey
Bradley Mann, et al. v. TD Bank, N.A., et al., C.A. No. 1:09-1062
Southern District of New York
Sandra Elmoznino v. TD Bank, N.A., et al., C.A. No. 1:09-9778
Eastern District of Pennsylvania
Chawezi Mwantembe, et al. v. TD Bank, N.A., et al., C.A. No. 2:09-135
NOTES
[*]  Judge Miller and Judge Trager did not participate in the disposition of this matter.